                                                                                             I
     Case: 4:21-cr-00175-MTS Doc. #: 2 Filed: 03/10/21 Page: 1 of 2 PageIDF1ILED
                                                                           #: 5

                                                                                    M~R 10 2021
                                                                                   u. sl 01srn1cT couRT
                                                                                 EASTE NlillSTRICT OF MO
                                                                                           :SlT. LOUIS
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff,                                   )    /                                   I

                                                    )
V.                                                  )   1    4:2ICR0011sl~Ts1Ncc'
                                                    )
JULIA LUTZ,                                         )
                                                    )
       Defendant.                                   )

                                        INDICTMENT

                                        COUNT ONE
                              (Theft of Postal Service Property)

       The Grand Jury charges that:

       On or about January 25, 2021, in the Eastern District of Missouri,                    I


                                        JULIA LUTZ,                                   i      I


the Defendant herein, did steal and appropriate for her own use and conveyed away tojthJ

                                                                                             r
hindrance of the public service, property used by the United States Postal Service, tha, is 2004

Chevrolet Impala, VIN# 2G!WF55K849426927, said property having a value in exciss             If
                                                                                      I      I
$1,000.00.                                                                                   i

       In violation of Title 18, United States Code, Section 1707.

                                       COUNT TWO
                                (Transporting a Stolen Vehicle)

       The Grand Jury further charges that:

       On or about January 25, 2021, in the Eastern District of Missouri,

                                         JULIA LUTZ,
                                                                                      ''     'I

                                                1                                     I      I
   Case: 4:21-cr-00175-MTS Doc. #: 2 Filed: 03/10/21 Page: 2 of 2 PageID #: 6



the Defendant herein, did unlawfully transport in interstate commerce a stolen motor ehicle,

that is a 2003 Chevrolet Silverado pickup truck, VIN # I GCEC l 4Xl32104975, from le State of

Missouri to the State of Illinois, knowing the same to be stolen.
                                                                         i
       In violation of, and punishable under, Title 18, United States Code, Section 23112.

                                                     A TRUE BILL.




                                                     FOREPERSON

SAYLER A. FLEMING                                                                            I-
United States Attorney



JOHN J. WARE, #40880MO
Assistant United States Attorney




                                                 2




                                                                                         /
